Citation Nr: 1727728	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  15-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1954 to June 1956 and from April 1957 to August 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2012 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in correspondence dated in September 2016, the Veteran cancelled that hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for increased rating for bilateral hearing loss is remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the resolution of the Veteran's appeal is dependent on interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the duties to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001) (duty to notify and assist requirements not applicable where it could not affect a pending matter and could have no application as a matter of law); VAOPGCPREC 2-04 (2004); 69 Fed. Reg. 25180 (2004).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4  (2014).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). 

The Veteran's tinnitus is rated 10 percent under Diagnostic Code 6260.  38 C.F.R. § 4.87 (2014).  Under that diagnostic code, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87 (2014); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for each ear, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further finds that referral for consideration of an extraschedular rating is not warranted as the evidence regarding the Veteran's tinnitus does not show an exceptional disability picture that would make the available schedular rating inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not provided any evidence that his tinnitus is of such a degree that the 10 percent schedular disability rating is insufficient.  The evidence does not show frequent hospitalization or marked interference with employment as a result of tinnitus.  Therefore, the Board finds that the schedular rating is adequate and no referral is required for extraschedular consideration. 38 C.F.R. § 3.321 (b) (2014).


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.


REMAND

A June 2014 Examination Request Inquiry for hearing loss lists the requested examination as "Open."  In a July 2014 VA examination form, it was noted that the examination had been completed by a contracted provider, however it is unclear whether an examination was performed.  The record contains no evidence of a VA examination following the June 2014 request.  The most recent VA examination provided to the Veteran for hearing loss of record was in July 2011, almost six years ago.  The Board finds that a more contemporaneous VA examination is required to properly assess the current severity of the hearing loss.  While, generally, the mere passage of time is not a sufficient basis for a new examination, further allegations of a worsening condition have been set forth by the Veteran since the prior examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

When available evidence is too old for an adequate evaluation of the Veteran's current disability, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Associate any VA medical records of treatment that are not already of record with the claims file, to include the results of any July 2014 hearing loss examination conducted.

2.  Schedule the Veteran for a VA examination to determine the severity of service-connected hearing loss disability.  The examiner must review the claims file and should note that review in the report.  The examiner should describe all symptoms related to the hearing loss and should discuss the effects of those symptoms on occupational function.  The examiner should provide audiometric findings.

3.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

